Citation Nr: 0506604	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  98-15 791A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, 
New York


THE ISSUES

1.	Entitlement to service connection for an anxiety 
disorder.  

2.	Entitlement to service connection for a cervical spine 
disorder.  

3.	Entitlement to service connection for a lumbar spine 
disorder.  

4.	Entitlement to service connection for a respiratory 
disorder.  

5.	Entitlement to service connection for residuals of a 
head injury.  

6.	Entitlement to service connection for the residuals of 
heat stroke.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The appellant had active duty for training from March 10, 
1961 to April 20, 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
New York, New York RO that found new and material evidence 
had not been submitted to reopen the appellant's claims for 
service connection for a respiratory disorder, anxiety, a 
cervical spine disorder, a lumbar spine disorder, and a head 
injury previously denied in an unappealed rating action of 
August 1995.  The RO also denied service connection for heat-
stroke.  

The appellant was notified of the August 1995 rating decision 
in September 1995.  There is no indication that he was 
informed of his appellate rights.  Because of the absence of 
that notice, the August 1995 decision did not become final.  
Fee Agreement of Cox, 10 Vet. App. 361,374-5 (1997).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim. 38 U.S.C.A. § 
5103A(d) (West 2002). The evidence of a link between current 
disability and service must be competent. Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).

In this case the appellant has asserted that he had symptoms 
of anxiety and insomnia during ACDUTRA and experienced 
psychiatric symptoms continuously thereafter.  The record 
also contains a statement from a private therapist that 
associated the appellant's current psychiatric symptoms with 
a beating that he sustained during service.  In view of this 
evidence of a current psychiatric disability associated with 
service, the Board finds that a medical opinion is needed to 
determine whether the current disability is related to 
service.

It is also apparent that clinical records relevant to the 
appellant's claim for service connection for his psychiatric 
disability, as well as his claims for service connection for 
a cervical spine disability, a low back disorder, residuals 
of a head injury, a respiratory disorder, and residuals of 
heatstroke are available, but not currently associated with 
the claims folder. VA has a duty to seek these records. 38 
U.S.C.A. § 5103A(b),(c).

The appellant has reported that he was hospitalized following 
a beating by a training instructor during ACDUTRA.  It 
appears that the RO may have requested the hospital records, 
but there is no evidence of a specific response to the 
request (although it has generally been reported that records 
were destroyed in a fire at the National Personnel Records 
Center, in St. Louis, Missouri.  Under the VCAA, VA is 
obligated to make as many requests for military records in 
the custody of a Federal agency as are necessary to obtain 
the records.  Efforts will continue until VA concludes that 
the records do not exist, or that further efforts would be 
futile.  38 C.F.R. § 3.159(c)(2) (2004).

In view of the above, this case is REMANDED for the following 
actions:  

1.  Take the necessary steps to obtain 
records of the appellant's reported 
hospitalization at Lackland Air Force 
Base during March and April 1961.

2.  Request service personnel records 
pertaining to any administrative 
proceedings, including disciplinary 
proceedings, involving the appellant 
during his period of ACDUTRA.

3.  Obtain copies of all clinical records 
documenting treatment for the 
disabilities at issue at the VA Medical 
Center on East 23rd Street in New York 
City from 1961 to the present. 

4.  Contact the Park Slope Counseling and 
Consultation Center at 669 10th Street in 
Brooklyn, New York, and request copies of 
all clinical records documenting the 
appellant's treatment at that facility 
from 1980 to the present. 

5.  Afford the appellant a VA psychiatric 
examination to determine the etiology of 
any current psychiatric disability.  The 
claims folder must be made available to 
the examining physician, who should note 
that the claims folder has been reviewed.  
At the conclusion of the examination the 
examining physician should express an 
opinion with rationale as to whether it 
is at least as likely as not (50 percent 
probability or more) that any current 
psychiatric disorder had its onset during 
ACDUTRA in March and April 1961, or is 
otherwise the result of disease or injury 
during that service.  

6.  Then, re-adjudicate the appellant's 
current claims.  If the benefits sought 
remain denied, issue a supplemental 
statement of the case.  The case should 
then be returned to the Board, if 
otherwise appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


